Citation Nr: 0009504	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
blurred vision as a result of a shell fragment wound to the 
forehead.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel








INTRODUCTION

The veteran had active service from October 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The RO, in a rating decision dated in May 1998, denied 
service connection for migraine headaches, but granted 
service connection for post-traumatic headaches as due to a 
service-connected shell fragment wound of the forehead.  The 
RO assigned a 10 percent rating for the headaches from 
September 15, 1997.  The veteran did not file a Notice of 
Disagreement with that rating decision within one year of 
notification.  That decision is final.  38 C.F.R. 
§ 20.1304(a)(1999).  

The Board notes that the veteran, in his Notice of 
Disagreement, dated in December 1996, and in his substantive 
appeal, VA Form 9, dated in September 1997, raised the issue 
of severe emotional distress as secondary to service-
connected blurred vision.  The Board refers this issue to the 
RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The competent evidence shows that since May 1991 the 
veteran's corrected visual acuity has been no worse than 
20/40 in the right eye and 20/25 in the left eye, with 
current corrected visual acuity of 20/25 in the right eye and 
20/20 in the left eye, with recurring episodes of blurred 
vision with scintillating scotomas.  

3.  The service-connected blurred vision is not manifested by 
diplopia or visual field impairment. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for blurred vision 
as the result of a shell fragment wound to the forehead have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.84a, Diagnostic Code 6079 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are not available but a 
report of the Surgeon General, Department of the Army, 
reflects that in July 1944 the veteran sustained a lacerated 
wound of the forehead and frontal region of the head.  

G. Rice, M.D., reported in May 1991 that the veteran's visual 
acuity with current correction was 20/40+ in the right eye 
and 20/20 in the left.  The veteran was noted to have a left 
eye pterygium and incipient cataract changes in both eyes.  
Resection of the pterygium was scheduled.  

In a private medical statement of December 1992 it was noted 
that the veteran's visual acuity was 20/25, each eye and that 
he had had a pterygium removed in May 1991.  A January 1993 
VA outpatient record shows that the veteran complained of a 
burning sensation and chronic blurring in both eyes since 
World War II.  His visual acuity was 20/20, each eye.  

The RO, in a rating decision dated in August 1996, 
established service connection for the veteran's blurred 
vision as the result of a shell fragment wound to the 
forehead and assigned a zero percent rating, effective 
December 15, 1992.  The RO noted that the veteran's visual 
acuity was 20/25 in both eyes. 

A private eye examination report, dated in August 1996, shows 
that the veteran's visual acuity, without correction, was 
20/80 at a distance in both eyes and 20/200 at near in both 
eyes.  Visual acuity, with correction, was 20/20 in the right 
eye and 20/25 in the left eye at a distance and 20/60 in the 
right eye and 20/40+ in the left eye at near.  The report 
indicates that the veteran's visual acuity, with new 
correction, would be 20/20 in each eye.  Intraocular 
pressure, by applanation tonometry was 17 in both eyes.  The 
examining optometrist diagnosed hypertropia, astigmatism and 
presbyopia on blurred episode.  

A VA outpatient treatment note, dated in September 1996, 
shows that the veteran complained of 10-15-minute intervals 
of blurry vision in both eyes with scintillating scotomas, 
which reportedly prevented him from driving.  The examiner 
noted the condition was associated with headaches.  The 
veteran's corrected visual acuity was 20/25 in the right eye 
and 20/20 in the left eye.  Applanation tonometry was 16 in 
both eyes.  No afferent pupillary defect was noted.  Visual 
fields were full to confrontation.  The examiner performed 
slit lamp and fundi examinations.  The impression was 
migraine equivalent.  The veteran was referred to a 
neurologist.  

In support of his claim, the veteran's spouse, in a statement 
dated in September 1996, stated that the veteran had severe 
headaches, twitching and blinking of the eyes and migraine 
headaches with blackouts.  She indicated that driving had 
become more difficult for him as a result.  

At a VA visual examination in October 1996, the veteran 
reported that he had multiple, recurrent episodes of seeing 
scintillating scotomas in both eyes, lasting approximately 15 
minutes, and followed by headache.  The veteran indicated 
that the episodes occurred at varying intervals ranging from 
once a week to every few days.  The examiner noted by history 
the veteran's migraine headaches and bypass surgery and 
aortic valve replacement in September 1996.  Past ocular 
history was noted to be significant for pterygium excision in 
the right eye many years earlier.  Distant visual acuity with 
correction measured 20/20 minus 2 on the right and 20/20 
minus 1 on the left, and near with correction measured J-2 in 
each eye.  Pupils were equal, round and reactive to light 
with no afferent pupillary defect.  Extraocular motility was 
full in both eyes.  Intraocular pressure was normal at 16 in 
each eye by applanation tonometry.  Visual fields were full 
to confrontation in both eyes.  There was no diplopia in any 
field of gaze.  Slit lamp examination revealed blepharitis in 
both eyes.  The conjunctiva had degenerative changes in both 
eyes.  There was a slight scar secondary to previous 
pterygium excision surgery on the right.  The left cornea was 
clear.  The anterior chambers were 2 plus deep and quiet in 
both eyes.  Both lenses had 1 plus nuclear sclerosis.  
Dilated funduscopic examination revealed a cup to disc ratio 
of 0.0 in both eyes.  The macula, vessels and periphery were 
within normal limits in both eyes.  The impression and 
diagnoses were:  

1.  Refractive error, currently well compensated; 
2.  Stable status post pterygium excision on the right many 
years ago; 
3.  Slight cataract in both eyes; and 
4.  Chronic history of episodic scintillating scotomas 
followed by headache.  

The physician concluded that the veteran's history was 
consistent with migraine headache.  No ocular pathology was 
noted to explain the veteran's complaints.  

The veteran underwent Magnetic Resonance Imaging(MRI) in 
November 1996.  The impression, in pertinent part, was no 
focal aneurysm identified.  

In his substantive appeal, VA Form 9, dated in September 
1997, the veteran stated that his blurred vision affected his 
ability to drive and caused him to suffer severe headaches.  
The veteran indicated that his vision problems also caused 
severe emotional distress.  

The veteran presented for a VA neurological examination in 
February 1998.  
The veteran stated that ever since sustaining the in-service 
shrapnel wound to his forehead, he has had recurrent 
headaches, which affect the whole head and occur once a week 
to once a month, and consist of pressure lasting for a period 
of minutes.  The veteran indicated that the headaches have 
been unchanged over the years.  The veteran reported that he 
has blurred vision with or without the headaches.  No nausea 
or phono/photophobia was noted.  The veteran indicated that 
the most recent headache occurred four days prior to the exam 
and lasted for a few minutes.  He reported that he had seen 
several doctors over the years but had not received any 
treatment and that he had a 10-year history of dizzy spells 
on changing position or reaching up.  Physical examination 
revealed the optic fundi were within normal limits.  Visual 
fields were full to confrontation.  The pupils were equal, 
round and reacted well to light and convergence.  Extraocular 
movements were full without nystagmus, and there was no 
positional nystagmus.  There was no facial dysesthesia.  No 
sensory impairment was noted.  The diagnoses were mild post-
traumatic, recurrent headaches and benign positional senile 
vertigo.  

On a VA eye examination in March 1998, the veteran reported a 
history of a shrapnel injury to his forehead in 1944 and a 
20-year history of intermittent, transient "blurry spells" 
that were not associated with any headache.  The veteran 
stated that the most recent episode of transient obscuration 
of the vision occurred two days prior to the exam.  The 
episodes were characterized as follows:

1. Occurring at a minimum of two times per week;
2. Each episode lasting approximately three minutes;
3. No specific activities precipitated the transient 
obscurations of vision;
4. Pain associated with the obscurations of vision was 0 out 
of 10 (veteran denied any associated headaches);
5. Associated with "fluttering" bitemporal lights; and
6. The veteran had not been able to find any factors which 
would alleviate the symptoms any sooner.

The examiner noted that the veteran's last documented eye 
exam was in September 1996, which suggested a diagnosis of 
ocular migraine, with a normal ocular examination.  Physical 
examination showed the veteran's visual acuity, corrected, 
was 20/25 in the right eye and 20/20 in the left eye.  His 
near corrected vision was J-1 in both eyes.  The veteran's 
pupils were equally round and reactive to light, without 
afferent pupillary defect.  The veteran's intraocular 
pressure was 20 in the right eye and 19 in the left eye.  The 
veteran's visual fields were full to confrontation.  He was 
orthotropic in all fields of gaze, and his extraocular 
movements were full and smooth.  Examination of the cartoids 
yielded a brisk arterial phase, without bruits, bilaterally.  
Slit lamp examination of the lids and lashes revealed a mild 
degree of lid laxity.  The conjunctivae and sclerae revealed 
normal degenerative changes.  The corneas were noted to be 
clear.  Anterior chambers were +3 deep and quiet.  Irises 
were normal.  The lenses revealed 2+ nuclear sclerotic 
changes in both eyes.  Funduscopic examination revealed 
normal 
optic nerves, with slight attenuation of the arterials in 
both eyes.  The macula and vessels were normal.  The 
assessment and plan were as follows:

1.  Transient visual obscurations (not related to 
headache).  These transient visual obscurations 
have been occurring intermittently for the last 20 
years and have posed a significant problem to the 
[veteran] due to their unpredictability.  The 
[veteran's] primary concern is not related to 
headache, but again, is related to these transient 
episodes of visual loss.  Given cardiac condition, 
this may be caused by altered perfusion to the 
eyes.  The [veteran] may have a mild degree of 
heart failure and low ejection fraction, which are 
known to cause these significant problems.  
Furthermore, on mild digital compression of both 
eyes, there is a collapse of the central retinal 
artery, which again suggests a hemodynamic 
etiology to these transient episodes.  The 
[veteran] also has intraocular pressures, which 
are on the higher side of normal.  The combination 
of a mild degree of intraocular hypertension 
associated with a reduced pressure head for ocular 
perfusion may be responsible for these visual 
changes, and thus, I recommend the [veteran] to 
follow up with an ophthalmologist and be give[n] a 
trial of antiglaucomatous medications in an 
attempt to lower the intraocular pressure to see 
if these visual obscurations are relieved.  

2.  The [veteran] has an otherwise normal ocular 
examination.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  



The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).  

Vision of 20/40 in each eye warrants a zero percent rating.  
Vision of 20/100 in one eye with vision of 20/40 or better in 
the other eye warrants a 10 percent evaluation.  Vision of 
20/200 in one eye with vision of 20/40 or better in the other 
eye warrants a 20 percent evaluation.  Complete blindness in 
one eye, with only light perception, where visual acuity in 
the other eye is 20/40 or better, is 30 percent disabling.  
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6077, 6079.

A unilateral, pathological scotoma is evaluated on the basis 
of any resulting central visual acuity impairment or visual 
field loss.  The minimum rating for a large or centrally 
located scotoma is 10 percent.  This rating is not to be 
combined with any other rating for visual impairment.  38 
C.F.R. § 4.84a, Diagnostic Code 6081 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records, which have not, been obtained 
and which would be pertinent to the present claim.  The 
veteran has been examined by VA and has been afforded 
opportunity to present evidence and argument in support of 
his claim.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In the instant case, the veteran's blurred vision as a result 
of a shell fragment wound to the forehead is assigned a zero 
percent evaluation under Diagnostic Code 6079, based on 
assessment of his central visual acuity.  The veteran has 
reported blurry vision in both eyes, characterized by what 
has been referred to as scintillating scotomas.  There is no 
evidence that any scotoma meets the requirements for a 10 
percent rating.  The earliest evidence of record showing his 
visual acuity is a private medical report of May 1991, 
indicating that his corrected acuity was 20/40 in the right 
eye and 20/20 in the left eye.  A private examination in 
August 1996 showed that the veteran's visual acuity with 
correction was 20/20 in the right eye and 20/25 in the left 
eye.  In September 1996, examination revealed the veteran's 
visual acuity was 20/25 in the right eye and 20/20 in the 
left eye, and visual fields were full to confrontation.  The 
ocular examination in October 1996 was normal, with corrected 
vision of 20/20 minus 2 in the right eye and 20/20 minus 1 in 
the left eye.  There was no evidence of visual field 
abnormality.  More recently, VA eye examination in March 1998 
revealed visual acuity, corrected, was 20/25 in the right eye 
and 20/20 in the left eye.  The examiner stated that beyond 
the mild degree of intraocular hypertension associated with a 
reduced pressure head for ocular perfusion, the veteran's 
ocular examination was normal.  Moreover, the neurological 
examination in February 1998 showed no visual field 
abnormalities and no sensory impairment.  While the examiners 
indicated that the veteran's complaints are consistent with 
migraine headaches, the veteran is not service-connected for 
migraine headaches.  He is service-connected for post-
traumatic headaches.  In rating his service-connected 
"blurred vision" the headaches may not be considered 
inasmuch as they have been assigned a separate rating.  

Based on the above, the veteran's service-connected vision 
problem does not currently warrant and has never warranted a 
compensable evaluation since he has had 20/40 or better 
corrected distant vision in each eye since May 1991, which is 
the earliest medical evidence of his vision.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  As there is no probative 
evidence of additional eye defect, to include cosmetic 
disfigurement of the eyes, diplopia or other eye disorder 
residual to the shell fragment wound, consideration of other 
diagnostic codes would not result in the assignment of an 
increased evaluation.  The veteran has been noted to have a 
20-year history of "transient obscurations of vision" which 
in one examiner's opinion might be vascular in etiology.  The 
veteran is not service connected for any vascular disorder.  
In any event, his current symptoms are properly rated on the 
basis of central visual acuity and do not meet or more 
closely approximate the criteria for an increased rating.  

Thus, although the Board has considered all potentially 
applicable diagnostic codes, an increased evaluation is not 
warranted in this case.  See Schafrath, supra.  The veteran 
is assigned a noncompensable rating based on his central 
visual acuity in both eyes.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  No increased or staged rating, as discussed in 
Fenderson, is warranted based on the clear facts of this case 
and the principles of reasonable doubt are not for 
application.  






ORDER

A compensable evaluation for blurred vision as the result of 
a shell fragment wound to the forehead is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

